Citation Nr: 1744706	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  17-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued in July 2015, December 2015, and April 2016 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence, Rhode Island and Philadelphia, Pennsylvania.  Jurisdiction of the case was subsequently transferred to the RO in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, thinking and mood due to such symptoms as: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; suicidal ideation; and impaired impulse control (such as unprovoked irritability with periods of violence) without manifestations that more nearly approximate total occupational and social impairment.

2.  The Veteran has established service connection for PTSD, rated 70 percent; and plantar wart of the right foot, rated 10 percent, resulting in a combined disability rating of 80 percent.

3.  Resolving all reasonable doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the claims being decided, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The Board observes that the Veteran has appealed the initial rating assigned for  PTSD from the original grant of service connection.  No further notice is required for such downstream issues.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the July 2015 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service medical and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide the pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

Additionally, the Veteran was provided VA examinations in June and December 2015 to determine the nature and severity of PTSD.  Neither the Veteran nor representative has alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to rate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor representative has alleged that the disabilities have worsened in severity since the December 2015 VA examination.  Rather, they argue that the evidence shows that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).

PTSD

Disability rating are determined by the application of the facts presented to VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  A claim for increased rating remains in controversy when less than the maximum available benefit is awarded AB v. Brown, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  

In a decision, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall resolve reasonable doubt in favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran's PTSD is rated under Diagnostic Code 9411.  Under that Diagnostic Code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.71a, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  38 C.F.R. § 4.130 (2016).  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

VA has recently changed its regulations, and now requires the use of DSM-5, effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in the evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, and is not applicable to cases certified to the Board prior to that date.  As this case was certified to the Board after August 4, 2014, GAF scores will not be used in the evaluation of the psychiatric disorder.  79 Fed. Reg. 45093 (2014).  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the rating must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when rating the level of disability from a mental disorder, the extent of social impairment is considered, but a rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

Evidence relevant to the current level of severity of PTSD includes VA examination reports dated in June 2015 and December 2015.  During the June 2015 VA examination, the examination diagnosed PTSD and alcohol abuse disorder and opined that it was possible to differentiate what symptoms are attributable to each diagnosis.  Specifically, the symptoms associated with the persistent re-experiencing of the trauma, along with the persistent avoidance of stimuli associated with the trauma, and the numbing of general responsiveness and the persistent symptoms of increased arousal were all indicative of PTSD.  The Veteran's sometimes heavy use of alcohol was the symptom associated with alcohol use disorder.  The examiner indicated that the Veteran's mental diagnoses resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner stated that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  Specifically, the examiner stated that the Veteran's deficits in social and vocational functioning had continued even when the Veteran was alcohol free.  Therefore, the examiner found that the Veteran's deficits in social and vocational functioning were not the result of the occasional heavy use of alcohol.  The Veteran's deficits in social and vocational functioning were the direct result of and 100 percent caused by trauma related symptoms associated with PTSD.

The examiner reviewed the claims file, noting the Veteran's social and occupational history.  Significantly, it was noted that the Veteran was married for many years but separated from his wife approximately two years earlier and had not dated since that time.  He had four adult children from his marriage and stayed close to his children but felt he had difficulty expressing feelings to his children.  He had a few acquaintances, but no close friends and generally kept to himself.  Occupationally, it was noted that the Veteran had worked as an insurance broker for approximately 17 years and then as a sales representative for approximately 23 years until he was laid off due to a change in ownership of the company.  The Veteran had not worked since approximately 2011 and reported that he was not likely work again.  

The Veteran reported that he was presently under the care of a psychiatrist, receiving psychiatric medication and individual and group psychotherapy on an outpatient basis.  He reported that he was complaint with his medications and experienced no major side effects.  He was hospitalized in March 2015 due to anxiety, depression, and suicidal ideation.  There were no other hospitalizations.  He slept only a few hours each night due to combat related nightmares.  He had intrusive thoughts about Vietnam and had difficulty expressing his feelings to others.  He was often irritable and short-tempered.  He was easily distracted and often lost his train of thought.  He often scanned his environment.  He was agitated by loud, unexpected noises.  The Veteran stated that he experienced those symptoms nearly every day.  He stated that the symptoms were usually moderate in intensity but stated that he rarely went a day without experiencing the symptoms.

The Veteran reported receiving two reprimands for driving under the influence in the mid-1970s.  He also reported that he got into several fights after leaving service, but had not been involved in a fight in over 40 years.  The Veteran had never attempted suicide.  He reported that he sometimes drank heavily and that his last binge drinking episode occurred prior to a psychiatric hospitalization in March 2015.  

The examiner noted the following symptoms that actively applied to the Veteran's PTSD:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The examiner noted that the Veteran was straightforward in his responses and a good rapport was established between the Veteran and the examiner.  The Veteran was oriented in all three spheres.  His affect was euthymic and his mood was sad and tense.  He displayed a mild impairment in short-term memory.  His long-term memory was intact.  The Veteran did not exhibit any symptoms indicative of a formal thought disorder.  The prognosis for the Veteran was cautiously optimistic.  While he continued to experience depression, anxiety, and anger, he had some strengths.  Specifically, he remained close to his adult children and was using mental health services.

During a December 2015 VA psychiatric examination, the examiner diagnosed PTSD and alcohol use disorder but noted that the alcohol use disorder was in early remission.  The examiner noted that it was possible to differentiate what symptoms were attributable to each diagnosis.  Specifically, because the Veteran no longer abused alcohol, his current psychiatric symptoms were due to his PTSD.  The examiner indicated that the Veteran's mental diagnoses resulted in "occupational and social impairment with reduced reliability and productivity."  The examiner stated that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  Specifically, the examiner stated that as the Veteran no longer abused alcohol, his current psychiatric impairment was due to PTSD.  The examiner reviewed the claims file and noted that the Veteran continued to live alone, but was close to his four grown children.  He was single and was not close to any other family, but had a friend from the neighborhood and socialized at Alcoholics Anonymous meetings and church.  He had not worked since the last VA examination, nor had he had any additional schooling.  Significantly, since the June 2015 VA examination the Veteran had entered a VA substance abuse program in August 2015.  He completed the inpatient part in September 2015 and was currently an outpatient.  He had been in individual and group therapy since August 2015.  The Veteran last abused alcohol in August 2015.

The examiner noted the following symptoms that actively applied to the Veteran's PTSD:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; suicidal ideation; and impaired impulse control (such as unprovoked irritability with periods of violence).  

The Veteran presented as mildly irritable but cooperative.  He was oriented to person, place, and time.  He had not experienced suicidal ideation since March 2015.  The Veteran reported isolating himself and that, since the last VA examination in June 2015, his PTSD had gotten worse.  Specifically, he reported that he had greater difficulty concentrating and sleeping.  Significantly, the examiner noted that the Veteran began abusing alcohol while in service.  Therefore, the examiner opined that the Veteran's alcohol use disorder in early remission was due to the service-connected PTSD. 

Also, of record are VA treatment records dated through December 2016 which corroborate the findings on examination.  Significantly, these records show that the Veteran was hospitalized in March 2015 due to transient suicidal ideation and, again, in September 2015 due to alcohol abuse.

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of an initial 70 percent disability rating for PTSD, effective from the date of the grant of service connection.  The evidence shows the Veteran to have occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including; depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work life setting; suicidal ideation; and impaired impulse control (such as unprovoked irritability with periods of violence).

As for the potential for an even higher rating, the Board finds that the Veteran's PTSD has not met, or more nearly approximated, the criteria for a 100 percent rating under the Diagnostic Code 9411 at any point pertinent to this appeal. 

The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts, without intent.  There have been no reports of delusions or hallucinations.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Other than the isolated hospitalization for suicidal ideation in March 2015, the Veteran has not described those aspects of impairment.  He has demonstrated the capability for self-care.  He has voiced passive thoughts of suicide, but expresses no intent.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under the General Formula of Rating.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed.

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under the General Formula for Rating.

The Veteran has been described as having mild memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under the General Formula for Rating.

The Board has examined all the factors and evidence to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning, the Board must conclude that the Veteran's PTSD with major depressive disorder has not met or more closely approximated the criteria for a 100 percent rating at any relevant time.  

The Veteran, even at worst, describes maintaining relationships with his four grown children.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal.  The Board finds that total occupational and social impairment is not shown.

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating, but not higher, for PTSD.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Neither the Veteran nor representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Board not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability rating may be assigned when the schedular rating is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability is rated 60 percent or more, or if there are two or more disabilities, there shall be at least one disability rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

If a claimant does not meet the aforementioned criteria, a total disability rating may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2016).  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran is service-connected for PTSD, rated 70 percent; and plantar wart of the right foot, rated 10 percent.  The Veteran's combined rating for compensation purposes is 80 percent.  38 C.F.R. § 4.25 (2016).  Therefore, he meets the threshold criteria for TDIU.  38 C.F.R. § 4.16(a) (2016).  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to service-connected disabilities.

During the June 2015 VA psychiatric examination, the Veteran reported that he had worked as an insurance broker for approximately 17 years and then as a sales representative for approximately 23 years until he was laid off due to a change in ownership of the company.  The Veteran had not worked since approximately 2011 and reported that he would not likely work again.  The examiner noted that the Veteran maintained steady employment for over 40 years after leaving service, during which he experienced difficulty getting along with others at work due to high levels of anxiety and irritability.  The examiner opined that the Veteran displayed a mild deficit in vocational functioning due to high levels of anxiety and irritability in the workplace and that was due to PTSD.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities make him unemployable.  The evidence suggests that the Veteran's service-connected PTSD impacts his ability to maintain employment due to high levels of anxiety and irritability in the workplace.  The Board notes that he also has a foot disability rated 10 percent.  Based on those factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Therefore, the Board finds that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability and, therefore TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD is granted.

Entitlement to TDIU is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


